COFFEY, Circuit Judge.
Elliott Welsh and his seven year-old son Mark have brought suit asking the United States Courts to force the Boy Scouts of America to accept Mark as a member despite the fact that he refuses to comply with its Constitution and By-laws and affirm his belief in God. The Scouts refused Mark admission to membership in the scout troop and denied his father the opportunity to act as an adult partner. In their complaint, the plaintiffs allege that the defendant organization is a place of public accommodation practicing unlawful religious discrimination under Title II of the Civil Rights Act of 1964. 42 U.S.C. § 2000a (1988) (barring discrimination in places of public accommodation). This case presents a matter of first impression for the federal courts concerning the scope of Title II. See Welsh v. Boy Scouts of America, 787 F.Supp. 1511 (N.D.Ill.1992) (“Welsh II”.)1 We affirm.
I. BACKGROUND
The facts are undisputed: the district court opinion details fifty-two separate stipulated facts as well as twelve factual findings. Because the appellant does not challenge any of the trial court’s factual findings, we accept those facts as true and decide only the issues of law.
The question before the court is whether Title II of the Civil Rights Act of 1964 bars the Boy Scouts of America from denying membership to any person who refuses to profess a belief in and duty to a Supreme Being. The plaintiffs sued the Boy Scouts alleging that a local Scout organization in the Chicago, Illinois area denied them membership because of the Welshes’ refusal to recite the Boy Scout Membership Oath which requires scouts to express among other things a belief in God. The Oath states:
“On my honor I will do my best to do my duty to God and my country and to obey the Scout law, to help other people at all times, to keep myself physically strong, mentally awake and morally straight.”
The plaintiffs argue that the defendant’s exclusion of them from the Boy Scouts constitutes impermissible discrimination on the basis of religion in violation of Title II. Title II prohibits discrimination in public accommodations and states:
“§ 2000a. Prohibition against discrimination or segregation in places of public accommodation.
(a) Equal access. All persons shall be entitled to the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of any place of public accommodation, as defined in this section, without discrimination or segregation on the ground of race, color, religion, or national origin.
(b) Establishments affecting interstate commerce or supported in their activities by State action as places of public accommodation; lodgings; facilities principally engaged in selling food for consumption on the premises; gasoline stations; places of exhibition or entertainment; other covered establishments. Each of the following establishments which serves the public is a place of public accommodation within the meaning of this title if its operations affect commerce, or if discrimination or segregation by it is supported by State action:
(1) any inn, hotel, motel, or other establishment which provides lodging to transient guests, other than an establishment located within a building which contains not more than five rooms for rent or hire and which is actually occupied by the proprietor of such establishment as his residence;
(2) any restaurant, cafeteria, lunchroom, lunch counter, soda fountain, or other *1269facility principally engaged in selling food for consumption on the premises, including, but not limited to, any such facility located on the premises of any retail establishment; or any gasoline station;
(3) any motion picture house, theater, concert hall, sports arena, stadium or other place of exhibition or entertainment; and
(4) any establishment (A)(i) which is physically located within the premises of any establishment otherwise covered by this subsection, or (ii) within the premises of which is physically located any such covered establishment, and (B) which holds itself out as serving patrons of such covered establishment.”
42 U.S.C. § 2000a(a)-(b).
II. DISCUSSION
A. Place of Public Accommodation
The initial question before the court is whether Congress intended to govern organizations like the Boy Scouts within the statutory language “place of public accommodation” or “other place of ... entertainment?” 42 U.S.C. § 2000a(b). A reading of the statute for its plain meaning renders but one conclusion: Congress when enacting § 2000a(b) never intended to include membership organizations that do not maintain a close connection to a structural facility within the meaning of “place of public accommodation.” The statute clearly governs only an entity that: (1) “serves the public” and (2) may be classified as an “establishment,” “place,” or “facility.” Id.
Title II delineates the entities included therein as places, establishments, lodgings, and facilities. The statute also provides fifteen specific examples of regulated facilities, including inns, hotels, motels, restaurants, cafeterias, lunch rooms, lunch counters, soda fountains, retail establishments, gas stations, movie houses, theaters, concert halls, sports arenas, and stadiums. 42 U.S.C. § 2000a(b). None of the listed entities remotely resembles a membership organization. Despite this fact, the plaintiffs argue that the defendant organization is included under the language “other place of exhibition or entertainment.” Id. § 2000a(b)(3). They claim that “the fact that [the Boy Scouts] offer entertainment to the public at various locations, all of which are ‘places’, ... subjects them to the strictures of Title II.” Appellants’ brief at 10. The clear language of the statute mandates a different conclusion, for we must always be cognizant of the fact that “the legislative purpose is expressed by the ordinary meaning of the words used.” Richards v. United States, 369 U.S. 1, 9, 82 S.Ct. 585, 591, 7 L.Ed.2d 492 (1962). The statute in listing several specific physical facilities, sheds light on the meaning of “other place of exhibition or entertainment.” This list reveals Congress’ intent to regulate facilities as opposed to gatherings of people. Additionally, subsection (b)(4) refers only to physical structures such as buildings: “any establishment ... which is physically located -within the premises of any establishment otherwise covered by this subsection, or ... within the premises of which is physically located any such covered establishment, ...” Id. § 2000a(b)(4). While the statute repeatedly refers to physical facilities it fails to refer to, much less delineate, anything resembling a membership organization or an association. The phrase “other place of exhibition or entertainment” does include facilities such as bowling alleys, golf courses, tennis courts, gymnasiums, swimming pools and parks, see, e.g., United States v. Lansdowne Swim Club, 713 F.Supp. 785 (E.D.Pa.1989), aff'd, 894 F.2d 83 (3rd Cir.1990) (applying Title II to a community swimming pool), but even a broad reading of the statute, as required in Daniel v. Paid, 395 U.S. 298, 308, 89 S.Ct. 1697, 1702, 23 L.Ed.2d 318 (1969), fails to encompass membership organizations whose purpose is not closely connected to a particular facility.
Consider as an analogy a hypothetical city ordinance requiring “the licensing of all dogs.” It would be foolish to argue that the language of the ordinance also includes the licensing of cats. The plaintiffs’ interpretation of Title II reaches out to include not another type of facility but rather a completely different type of entity (an organization of young boys in a group setting under adult leadership to foster respect for God, their country and their fellow man). The *1270Boy Scouts is as different from the facilities listed in Title II as dogs are from cats.
Despite the clarity and specificity of the statute, the plaintiffs would have us believe that even though Congress focused on physical facilities, it also intended to regulate a wide spectrum of consensual human relationships. The plain meaning of the words in the statute renders this interpretation of Title II untenable. “The ‘strong presumption’ that the plain language of the statute expresses congressional intent is rebutted only in ‘rare and exceptional circumstances,’ when a contrary legislative intent is clearly expressed.” Ardestani v. I.N.S., — U.S. -, -, 112 S.Ct. 515, 520, 116 L.Ed.2d 496 (1991) (citation omitted). Congress has not expressed a contrary legislative intent regarding the scope of Title II. In fact, the United States Supreme Court, when interpreting the statute, stated that “the overriding purpose of Title II [is] ‘to [rejmove the daily affront and humiliation involved in discriminatory denials of access to facilities ostensibly open to the general public.’ ” Daniel, 395 U.S. at 307-08, 89 S.Ct. at 1702 (quoting H.R.Rep. No. 914, 88th Cong., 1st Sess., 18) (emphasis added). It is only in this context — denial of access to public facilities— that courts must interpret Title II broadly. Id.
The dissent argues that because the 1990 Americans with Disabilities Act, 42 U.S.C.A. § 12,181 (West Supp.1992) (involving public accommodation), expands the number of establishments in its definition of “places of public accommodation,” this court must expand Title II to include membership organizations.2 This argument fails to recognize, that had Congress intended to include membership organizations lacking a close connection to a specific facility, it would have incorporated such a mandate in the Disabilities Act. On two separate occasions, in the original enactment (Title II of the Civil Rights Act of 1964) and now in the 1990 Disabilities Act, Congress saw fit not to include membership organizations. In the recently enacted Disabilities Act, Congress listed over fifty specific facilities subject to regulation, but did not include membership organizations lacking a close connection to a physical facility. See id. We refuse to read into the statute what Congress has declined to include. “[W]e must assume Congress understood the meaning of the words it incorporated into the [Act].” Jones v. Hanley Dawson Cadillac Co., 848 F.2d 803, 807 (7th Cir.1988). We as judges of the U.S. Court of Appeals have only the power to interpret the law; it is the duty of the legislative branch to make the law. We must “refuse! ] to infringe on the legislative prerogative of enacting statutes to implement public policy.... *1271‘The problems of public policy ... are for the legislature’ and ... ‘our job is one of interpreting statutes, not redrafting them.’ ” Wangen v. Ford Motor Co., 97 Wis.2d 260, 294 N.W.2d 437, 469 (Wisc.1980) (Coffey, J., dissenting) (quoting State v. Princess Cinema of Milwaukee, 96 Wis.2d 646, 292 N.W.2d 807, 815 (1980)).
The dissent has failed to point us to a single word in the statute that supports its theory that Congress intended to cover membership organizations lacking a close connection to a particular facility. Our colleague merely comments that, “if it is open to the public, it must be open to all the public.” Dissent at 1281. This begs the question of whether the Boy Scouts “serve the public,” and are to be considered an “establishment,” “place,” or “facility.”
If the plaintiffs wish to change the law, the proper forum is the Congress of the United States where all interested parties will be entitled to engage in the full panoply of hearings and arguments before the congressional and senatorial committees. Only after Congress has had the opportunity for deliberation and reflection should a radical change of the nature the plaintiffs propose be enacted. See, e.g., In re Grabill Corp., 976 F.2d 1126, 1127 (7th Cir.1992) (Coffey, J., concurring); Wangen, 294 N.W.2d at 469 (Coffey, J., dissenting). Certainly, federal judges must not reach out and grasp at straws in an attempt to rewrite the laws duly enacted by the legislative branch of government, the Congress.
The trial court’s thorough and well-reasoned opinion reviewed the state law cases interpreting state public accommodation statutes and discussed four cases holding that the Jaycees, a membership organization like the Boy Scouts, was not considered a “place of public accommodation.” See Welsh II, 787 F.Supp. at 1523 (citing United States Jaycees v. Iowa Civil Rights Commission, 427 N.W.2d 450 (Iowa 1988); United States Jaycees v. Massachusetts Comm’n Against Discrimination, 391 Mass. 594, 463 N.E.2d 1151 (1984) (“MCAD ”); United States Jaycees v. Richardet, 666 P.2d 1008 (Alaska 1983); United States Jaycees v. Bloomfield, 434 A.2d 1379 (D.C.App.1981)). The Massachusetts Supreme Court best summarized the reasoning of these cases with the following language:
“The MCAD’s interpretation of [the statute] as including the U.S. Jaycees does not call for the mere addition of another physical ‘site’ to the statutory language, but instead it requires the addition of a type of ‘conduct’ (a non-profit organization’s membership policy). Such an interpretation cannot be derived from the plain language or a reasonable construction of [the statute].”
MCAD, 463 N.E.2d at 1159. The Massachusetts Supreme Court and other courts have also made clear the difference between membership organizations such as Little League sports and the YMCA where membership merely serves as a means of access or a “ticket” to a physical location or a facility, and membership organizations such as the Jaycees and the Boy Scouts where membership entitles one to participate in group interactive activities irrespective of a facility. MCAD, 463 N.E.2d at 1159; Welsh II, 787 F.Supp. at 1524, 1530.
We are aware that certain state courts have in instances interpreted their respective state statutes dealing with public accommodation to cover organizations like the Boy Scouts. However, in all but two of those instances, the state public accommodation statute was far broader and more inclusive than the federal statute before us.3 For cases interpreting broadly worded state public accommodation' statutes, see Quinnipiac Council, Boy Scouts, Inc. v. Commission on Human Rights and Opportunities, 204 Conn. 287, 528 A.2d 352 (1987); Curran v. Mount Diablo Council of the Boy Scouts, 147 Cal.App.3d 712, 195 Cal.Rptr. 325 (1983); United States Jaycees v. McClure, 305 N.W.2d 764 (Minn.1981). For cases in which the state public accommodation statute was similar to Title II, see United States Power Squadrons v. State Human Rights Appeal Board, 59 N.Y.2d 401, 465 N.Y.S.2d 871, 452 N.E.2d 1199 (1983); National Organization for Women v. Little League Baseball, Inc., 127 *1272N.J.Super. 522, 318 A.2d 33 (1974) (“NOW”). In NOW, the New Jersey Superior Court held that a Little League program which used public baseball fields and extended an open invitation to all boys of a certain age in the community at large constituted a place of public accommodation and thus could not discriminate against girls. Id. 318 A.2d at 37. In Power Squadrons, the New York Court of Appeals held an organization that trained men in water skills and used facilities in public schools, parks and waterways constituted a place of accommodation because it conducted public activities in public facilities and therefore could not refuse membership to women. 465 N.Y.S.2d at 874-76, 452 N.E.2d at 1202-04. Both NOW and Power Squadrons state that “place” “is a term of convenience, not of limitation.” NOW, 318 A.2d at 37, Power Squadrons, 465 N.Y.S.2d at 875, 452 N.E.2d at 1203. We refuse to accept this interpretation. To conclude that Title II includes membership organizations like the Boy Scouts, one would have to assume that Congress’ use of the term “place” was mere surplusage in the statute, and that the fifteen specific examples of places fail to illuminate the meaning of the term “place.” The plaintiffs’ and the dissent’s interpretation of the term “place” fails to pay heed to the rule of statutory construction that “a court should not construe a statute in a way that makes words or phrases meaningless, redundant, or superfluous.” Zimmerman v. North Am. Signal Co., 704 F.2d 347, 353 (7th Cir.1983). We agree with the decision of the Massachusetts Supreme Court in MCAD holding that an organization is only a “place of public accommodation” when the organization functions as a “ticket” to admission to a facility or location. MCAD, 463 N.E.2d at 1159; Welsh II, 787 F.Supp. at 1524, 1530.4
Several federal court opinions have held that Title II governs membership organizations that are closely connected to a facility or structure, but we have been unable to find, any case holding that Title II governs a membership organization like the Scouts whose purpose is not closely connected to a particular facility. See Smith v. YMCA of Montgomery, 462 F.2d 634, 636 (5th Cir.1972) (the YMCA operated gymnasiums, a health club and swimming pools); Nesmith v. YMCA of Raleigh, N.C., 397 F.2d 96, 99-100 (4th Cir.1968) (same); United States v. Lansdowne Swim Club, 713 F.Supp. 785, 790 (E.D.Pa.1989), aff'd, 894 F.2d 83 (3rd Cir.1990) (club operated a swimming pool); Durham v. Red Lake Fishing & Hunting Club, Inc., 666 F.Supp. 954, 959 (W.D.Tex.1987) (club owned 400 acres of land for hunting and fishing); United States v. Slidell Youth Football Ass’n, 387 F.Supp. 474 (E.D.La.1974) (a youth football league owned a recreational facility with fields, grandstand and a concession stand); Auerbach v. African Am. Teacher’s Ass’n, 356 F.Supp. 1046, 1048 (E.D.N.Y.1973) (organization held public meetings in a public school auditorium); Wesley v. City of Savannah, 294 F.Supp. 698, 701-02 (S.D.Ga.1969) (city operated a public golf course and was barred from hosting a racially discriminatory golf tournament); Williams v. Rescue Fire Co., 254 F.Supp. 556, 563 (D.Md.1966) (a non-profit association operated a swimming pool and skating rink). In each of these cases, Title II was found applicable because the organization conducted public meetings in public facilities or operated facilities open to the public like swimming pools, gyms, sports fields and golf courses. In contrast, the trial court in the ease before us found that the typical Boy Scout gathering involves five to eight young boys engaging in supervised interpersonal interaction in a private home. Welsh II, 787 F.Supp. at 1516. As previously explained, the plaintiffs seek not to add an additional facility within the scope of Title II but rather to add an activity, MCAD, 463 N.E.2d at 1159, and we have been unable to locate any case law suggesting that we construe the reach of Title II so expansively.
The plaintiffs and the dissent, just as the courts in NOW and Power Squadrons, argue *1273(1) that the term “place” is merely a “term of convenience, not of limitation” and (2) that it would be quite difficult to draft the statute without the word “place.” Dissent at 1280-81. This argument is likewise unpersuasive for “[t]his court has previously stated that the language of the statute is the most reliable indicator of congressional intent: ‘It is that language which is chosen with the most care, subjected to the greatest scrutiny and actually voted on by Congress and signed by the President.’ ” United States v. Bell, 936 F.2d 337, 341 (7th Cir.1991) (quoting Monterey Coal Co. v. Federal Mine Safety and Health Review Comm’n, 743 F.2d 589, 595— 96 (7th Cir.1984)). We fail to understand why the dissent claims that Congress was incapable of drafting the statute without the word “place.” Congress could very easily have drafted the statute without using the word “place” and instead written “each of the following, if it serves the public, is a public accommodation within the meaning of this title ...,” but Congress made a considerate and deliberate choice not to do so. As previously explained, “we must assume Congress understood the meaning of the words it incorporated into the [Act].” Jones v. Hanley Dawson Cadillac Co., 848 F.2d at 807. Congress could likewise have avoided using the word “place” in subsection (b)(3) with the following language “or any other public exhibition or entertainment....” Instead, Congress included the descriptive term “place” and proceeded to give concrete examples of specific places. It is obvious that the language of the statute reflects Congress’ clear intention not to include membership organizations. See id.; see also Richards, 369 U.S. at 9, 82 S.Ct. at 591 (“the legislative purpose is expressed by the ordinary meaning of the words used”). It really isn’t very difficult to interpret the true meaning of a statute when one reads the words for their plain and unambiguous meaning.
In an argument not advanced by the plaintiffs, the dissent relies on Hornick v. Noyes, 708 F.2d 321 (7th Cir.1983), cert. denied, 465 U.S. 1031, 104 S.Ct. 1295, 79 L.Ed.2d 696 (1984), for the proposition that Title II is applicable to the case before us. In Hornick, we held that Title II covers a YWCA that offered both permanent and temporary housing. Id. at 324. The dissent somehow twists this holding to mean that Title II regulates every imaginable membership organization. See Dissent at 1280 (“[t]his court has held that the Young Women’s Christian Association is covered by Title II”). Just because Title II covers one YWCA which provides both permanent and overnight lodging does not ipso facto mean every YWCA is covered, much less every membership organization. Homick does not even discuss membership, sharply distinguishing it from the case before us.5 Moreover, the Homick YWCA operated a building that served both as a permanent residence and also as an overnight hotel; this type of facility is expressly covered by Title II. See § 2000a(b). The dissent states that the only factor distinguishing Homick from the case before us is that the YWCA “has a set physical location.” We are of the belief that this is a significant and telling difference. While we do not dispute the fact that the YMCA, YWCA, (collectively the “Y”) and the Boy Scouts share many of the same worthy attributes, Homick clearly contains no precedential value for the case before us because Homick involved the question of whether the denial of public accommodation in a facility that provided both temporary and permanent housing was proper.
In an attempt to expand the reach of Title II, the dissent contends that we are placing significance on the amount of rent the Boy Scouts pays for facilities it uses. See Dissent at 1280. We disagree with the dissent’s interpretation of our holding, for it is of little significance how much rent is paid by the organization, if any. The key distinction between the the “Y” in Homick and the ease before us is the Boy Scouts lack of a close connection to any physical facility. The dissent misinterprets our holding to mean that a “Y” without overnight accommodations may discriminate while one that offers housing may not. Once again, this misses the point. A “Y” that operates a gymnasium with recreational and exercise equipment is also a facility. Without the gymnasium (a facility) the *1274“Y” would be unable to serve its function thus Title II governs that facility. The Boy Scouts organization on the other hand, can and does function apart from any connection to a physical facility. The dissent fails to acknowledge this distinction because it misapprehends the nature of the Scouts. A prospective scout seeks admission into a group of young boys for social interaction, as opposed to entry into a hotel, restaurant or gymnasium. Conversely, a person goes to a “Y” to sleep, reside or exercise. Without the particular facility the individual’s purpose would be thwarted.
I agree that Title II applies in the majority of tenancy situations as in Homick, but Title II does not apply to a voluntary membership organization like the Boy Scouts in a factual situation of this nature. The dissent’s interpretation of Homick is much too broad and an exchange at oral argument underscores the radical implications of such an interpretation of Title II. The plaintiffs’ counsel admitted that his reading of Title II would include an organization that was open to the public but met in a private home. He went so far as to state that his interpretation of the parameters of Title II would require an organization that studied Israeli culture and history to admit into their group (meeting in a private home) a neo-nazi who believed in, and was dedicated to, the destruction of Israel. Such absurd results can only be avoided by recognizing that a public accommodation as Congress defined in the statute must “serve the public.” 42 U.S.C. § 2000a(b). Although the Boy Scouts organization does own and/or rent buildings used mainly for administrative purposes, this alone falls far short of transforming the Boy Scouts of America into a public accommodation. Thus the plaintiff and the dissent must look elsewhere for support of the argument that membership organizations that do not maintain a close connection to a particular facility to achieve their objectives are subject to Title II.
The dissent also argues that because any member of the particular scout troop is welcome in the private home of the troop leader on the evening of a meeting, for Title II purposes, that private home is no different than a restaurant. I assume the dissent is referring to a restaurant licensed to sell food and beverages, and with that I must take issue because a restaurant is expressly listed as being included within Title II. See 42 U.S.C. § 2000a(b)(2). The analogy of a private home to a restaurant must also fail for the reason that a private home owner may place many more restrictions on entry into his or her home than may a licensed public restaurant. For example, a parent hosting a Scout meeting certainly has the right to refuse entry into his or her home to any boy who is under the influence of alcohol, drugs, or carrying a weapon because in this country, “a man’s home is his castle.” Lombard v. Louisiana, 373 U.S. 267, 274, 83 S.Ct. 1122, 1126, 10 L.Ed.2d 338 (1963); City of Watseka v. Illinois Pub. Action Council, 796 F.2d 1547, 1571 (7th Cir.1986) (Coffey, J., dissenting), aff'd, 479 U.S. 1048, 107 S.Ct. 919, 93 L.Ed.2d 972 (1987).
 A private home is not the type of facility governed under Title II, therefore the fact that the Scouts meet in a private home does not transform the Scouting organization into a place of public accommodation. See 42 U.S.C. § 2000a. The dissent concedes that the defendant organization is not a public accommodation when he states “the scout leader must unlock his home to all qualifying members.” Dissent at 1280 (emphasis added). The requirement of qualification precludes the notion that the troop meeting is open to the public. More importantly, however, in 12 U.S.C. § 2000a(b)(l), Congress has expressly declared that a private residence in which the homeowner dwells does not become a public accommodation simply because the owner opens it to the public,6 In fact, the owner may open his or *1275her home for economic purposes such as a fundraiser for a charitable organization or renting out a room to a student and still not become a public accommodation. Congress, in federal legislation, has excluded from the definition of public accommodation “an establishment located within a building which contains not more than five rooms for rent or hire and which is actually occupied by the proprietor of such establishment as his residence.” 42 U.S.C. § 2000a(b)(l). Based on this statutory language expressing Congress’ clear intent to exclude private residences, I fail to understand how one can argue that the Boy Scouts organization becomes subject to the public accommodation statute because it meets in a private residence.
The Welshes and the dissent also maintain that merely because the Scouts move from one location to another is insufficient to exclude the organization from Title II. The dissent analogizes the Scouts to various modes of transportation such as airplanes, buses and trains and to a restaurant that transfers its licensed premises to set up a temporary booth in a park during a festival. See Dissent at 1280-81. We are not in agreement with this argument. First, the analogy lacks merit because a restaurant is expressly listed in subsection (b)(2) and thus covered by Title II as are forms of transportation under various provisions of the Civil Rights Act, whereas an organization of individuals with a qualified membership such as the Boy Scouts is not covered in Title II. Second, reference to airplanes, buses, trains and restaurants undermines the dissent’s argument because each of those is a physical facility or structure whereas the Boy Scouts is a social membership organization and not a physical facility. The dissent goes on to argue that our holding requires the courts to assess a person’s motive for joining an organization. This likewise is inaccurate. The question before the court is not “why did a person join?” but rather, “what did the person join?” In the case of the “Y,” the Little League, and/or other organizations with a close connection to a physical facility, the person joins an entity that provides access to a recreational or residential facility (i.e., gymnasium, baseball field, housing or meeting hall). In the case of the Boy Scouts, a person joins a membership organization lacking a close connection to any physical facility. Congress made a clear distinction between entities that require a close connection to a particular facility to achieve their objective (such as hotels, restaurants, theatres, and sports arenas) and those that do not require such a connection. We are not at liberty to disregard that distinction. While it is true that “people” and not “places” are the source of discrimination, in Title II Congress focused exclusively on prohibiting discrimination in places of public accommodation and not in every conceivable social relationship. In various other legislative enactments, Congress has addressed discrimination in places other than public accommodations such as housing, employment, education, and public transportation. The only question before this court, however, is whether a membership organization such as the Boy Scouts of America is covered by Title II.
Our conclusion that Title II does not govern the Boy Scouts of America is supported by one further rationale. The Boy Scouts, in the operation of the troop, does not require a particular physical facility, for its purpose is to train young boys to respect God, their country and their fellow man, while developing a good moral character. The Boy Scouts is a participative organization, the young boys come to engage in social activity and interact with each other. The dissent counters that “the Scouts do meet in a place; meetings are not held in outer space.” Dissent at 30. This assertion by the dissent is nothing but an attempt to expand the reach of Title II. The statute does not govern every imaginable “place,” it only regulates public facilities such as motion picture houses, theaters, concert halls, sports arenas, and stadiums. See 42 U.S.C. § 2000a(b)(3). Title II was never intended to govern a Boy Scout meeting in a private residence, out in the wilderness, in a church, or in “outer space” as the dissent writes. Thus for the reasons stated we conclude that Title II of the Civil Rights Act of 1964 does not govern membership organizations which do not bear a close connection to a particular “establishment,” “place,” or “facility”.
*1276B. Private Club Exception
As explained above, the Boy Scouts organization is excluded from the operation of Title II because subsection (b) does not cover a membership organization whose purpose is not closely connected to a particular facility. The district court declined to extend its analysis beyond this inquiry because it found that “Membership organizations per se, which do not operate from or supply access to a particular facility or location, do not qualify as ‘places of public accommodation’ within the meaning of Title II.” Welsh II, 787 F.Supp. at 1541. Because we conclude that the defendant organization does not constitute a public accommodation, it should be unnecessary to discuss whether it satisfies the private club exception. However, the dissent has argued that the Boys Scouts is not a private club, thus we are compelled to respond to its analysis.
The inquiry into the private club exception involves a consideration of several factors. The Welshes and the Boy Scouts as well as the district court (Welsh I) have relied on Lansdowne Swim Club, 713 F.Supp. at 796-97, which provides a list of seven factors to weigh in determining whether an entity qualifies as a private club. The seven factors are: (1) the genuine selectivity of the group; (2) the membership’s control over the operations of the establishment; (3) the history of the organization; (4) the use of facilities by nonmembers; (5) the club’s purpose; (6) whether the club advertises for members; and, (7) whether the club is nonprofit or for profit. Id. We, likewise, will examine these factors.
In construing the private club exception of Title II, courts have properly placed great weight on the first factor, that of selectivity. See, e.g., Tillman v. Wheaton-Haven Rec. Ass’n, 410 U.S. 431, 93 S.Ct. 1090, 35 L.Ed.2d 403 (1973). The dissent deduces that the Boy Scouts of America is not truly a private club because it has over five million members and advertises for new members through the public school system. This type of analysis casts aside an important aspect of selectivity that the Supreme Court has emphasized. The Supreme Court requires that there be a “plan or purpose of exclusiveness. ” Sullivan v. Little Hunting Park, Inc., 396 U.S. 229, 236, 90 S.Ct. 400, 404, 24 L.Ed.2d 386 (1969) (emphasis added). The Court has applied this analysis on several occasions and held that racial discrimination of itself does not constitute a “plan or purpose of exclusiveness.” For instance, in Sullivan the Court determined that a community park permitting only white “members” was not truly private because “[i]t is open to every white person within the geographic area, there being no selective element other than race.” Id.; see also Tillman, 410 U.S. at 438, 93 S.Ct. at 1094 (denying private club status to nonprofit corporation operating a community swimming pool). In Daniel, 395 U.S. 298, 89 S.Ct. 1697, the Supreme Court reviewed a whites-only “club” that required a twenty-five cent membership fee and had admitted over 100,000 “members.” The Court concluded that the “ ‘membership’ device seems no more than a subterfuge designed to avoid coverage of [Title II].” Id. at 302, 89 S.Ct. at 1699. Such is not the case of the Boy Scouts. Although the Scouts intentionally admit a large number of boys from diverse backgrounds, admission to membership is not without the exercise of sound discretion and judgment. This is evident from the Constitution and By-laws as well as the Boy Scouts Oath and Scout Law. The Oath reflects the commitment of each member, and has remained unchanged since the publication of the Scouts first handbook in 1911. The Oath reads:
“On my honor I will do my best to do my duty to God and my country and to obey the Scout law, to help other people at all times, to keep myself physically strong, mentally awake and morally straight.”
This Oath offers a clear statement of the beliefs, principles and purpose of the Scouts, i.e., to nurture belief in God, respect for-one’s country and his fellow man, and being of good moral character. In order to maintain these principles, it is essential that the Scouts exercise selectivity. No one argues that the Oath of membership was adopted as a “subterfuge” to avoid the effects of Title II. Indeed, such an argument would be foolish given the longevity of the Oath. Moreover, the Oath evidences both a plan and purpose of selectivity. Sullivan, 396 U.S. at 236, 90 S.Ct. at 404. The distinction between the Scouts’ selectivity and that of the park or swimming pool that excludes non-Caucasians *1277is self-evident. The purpose of a swimming pool or tennis court is to allow one to participate in recreation, and both Caucasians and non-Caucasians are capable of swimming and playing tennis. The purpose of Scouting, however, is to equip youth of all races, colors and creeds to fulfill their duty to God, to mature personally, and to help others. This can only be achieved by a boy who believes in God. How does one who denies the very existence of a Supreme Being presuppose to follow the Oath of the Boy Scouts of America? We hold therefore that the Scouts organization not only is selective, but that its very Constitution, By-laws and doctrine dictate that it remain selective.
The importance and longevity of the principles enunciated in the Scout Oath are also dispositive of two other Lansdoume Swim Club factors. The fourth factor considers the history of the club. The Scouting organization was founded in 1907 in England. The Constitution and By-laws of the World Organization of the Scout Movement contain three tenets: duty to God, duty to one’s fellow man, and duty to oneself. Welsh II, 787 F.Supp. at 1515. The Constitution requires all members to adhere to the Scout Oath and to the Scout Law. Based on well-reasoned precedent, we refuse to construe Title II to require that an organization such as the Boy Scouts of America abandon its principles which have stood the test of time, having endured for more than eighty some odd years. The very purpose of the private club exception is to preserve the right of truly private organizations to maintain their unique existence.
The fifth factor addresses the purpose of the organization’s existence. As previously discussed, the purpose of the Scouts is to train young boys to live according to the principles of duty to God, duty to others, and duty to oneself. The Boy Scouts of America would be unable to carry out its very purpose if the government, through Title II, required it to accept members who deny a condition of membership, that is, the belief in God. Finally, the seventh Lansdoume Swim Club factor also favors the private club status of the Scouts: they are a nonprofit organization. Thus four of the seven Lansdoume Swim Club factors strongly support the conclusion that the Boy Scouts indeed is a private club entitled to exception from Title II.
The dissent concludes that because the Boy Scouts, have five million members, and are open to “as many boys as will join,”7 it is neither selective nor private. Dissent at 1282. This conclusion not only exaggerates the facts, it ignores the purpose of the Scouts’ existence and punishes the Boy Scouts for its success in recruiting future quality leaders of society. Certainly Congress did not intend to condition the private club exclusion from Title II on the popularity of the organization. The more pertinent factor regarding selectivity is the nexus between the organization’s purpose and its membership requirements. Even if we were to agree for the purpose of argument that the Boy Scouts of America is a public accommodation, the law is most clear that it is entitled to exemption from Title II because it is a private club.
Obviously the discussion of the Boy Scouts’ purpose and its right to determine whom to admit into membership impacts a constitutional right to Freedom of Association. However, because we decide this matter on the statutory grounds, we need not, and indeed should not, address the constitutional questions presented. “Thus, if a case can be decided on either of two grounds, one involving a constitutional question, the other a question of statutory construction or general law, the court will decide only the latter.” Indiana Port Comm’n v. Bethlehem Steel Corp., 835 F.2d 1207, 1210 (7th Cir.1987) (quoting Ashwander v. Valley Authority, 297 U.S. 288, 347, 56 S.Ct. 466, 483, 80 L.Ed. 688 (1936)).8
*1278III. CONCLUSION
We hold that Title II does not apply to the Scouting organization because it is not an “establishment” that “serves the public,” thus it is not a “place of public accommodation.” Likewise, the Boy Scouts does not constitute a “place of exhibition or entertainment” in the sense Congress envisioned when drafting Title II. Man is a human being who has a sociological need to join with others in order to develop his full being and to fulfill his need for companionship as well as enjoyment. Congress, in drafting Title II certainly did not intend to interfere with the development of the whole man.
Even if we were to agree for the purpose of argument that the Boy Scouts is a public accommodation, Congress expressly excluded private clubs such as the Scouts from the operation of the statute. The Boy Scouts of America qualify as a private club because its Constitution and Oath contain requirements that serve to purposefully exclude nonquali-fying applicants. Because this dispute may properly be resolved on statutory grounds, there is absolutely no need to address the constitutional issues. Ashwander, 297 U.S. at 347, 56 S.Ct. at 483; Indiana Port Comm’n, 835 F.2d at 1210.
A great deal is at stake in the interpretation of statutes such as Title II. The Founding Fathers recognized that a republic cannot endure without a virtuous citizenry. Successful self-government requires that citizens willingly participate in public affairs, make sacrifices for the common good, curb their selfishness, and join in taking responsibility for themselves and others. The central question for those concerned about mámtain-ing the health of our republic must be, “how do individuals acquire the virtues necessary for self-government?” History provides only one answer: through the institutions of civil society, like the family, religious groups, and voluntary associations, which inculcate a sense of moral values in the young. Throughout its eighty-six years of existence, the Boy Scouts have successfully presented its combination of educational, social, athletic, craft, wilderness training and outdoor activities to our young people. The leadership of many in our government is a testimonial to the success of Boy Scout activities. In recent years, single parent families, gang activity, availability of drugs and other factors have increased the dire need for support structures like the Scouts. When the government, in this instance through the courts, seeks to regulate the membership of an organization like the Boy Scouts in a way that scuttles its founding principles, we run the risk of undermining one of the seedbeds of virtue that cultivate the sorts of citizens our nation so desperately needs. Such a momentous and potentially costly a decision should be made by the people’s elected representatives, the U.S. Congress, only after thoughtful deliberation, consideration and debate about its consequences. It is a decision to be made in the legislative halls and not .by the judicial branch of government.
It is interesting to note that the challenged Boy Scout Oath is strikingly similar to the one expressed by our Founding Fathers on July 4, 1776 in the Declaration of Independence which reads in part “And for the support of this Declaration, with a firm reliance on the protection of Divine Providence, we mutually pledge to each other our Lives, our Fortunes and our sacred Honor.” Certainly this Court must not upset such enduring principles by stretching beyond recognition a statute drafted to guarantee equal access to public facilities.
AFFIRMED.

. The district court also issued a pre-trial ruling denying the defendant’s motion for dismissal. See Welsh v. Boy Scouts of America, 742 F.Supp. 1413 (N.D.Ill.1990) (Welsh I).


. In the Americans with Disabilities Act, 42 U.S.C.A. § 12,181 (West Supp.1992), Congress specifically delineated the scope of the term ‘ 'accommodation'':
"(7) Public accommodation
The following private entities are considered public accommodations for purposes of this sub-chapter, if the operations of such entities affect commerce—
(A) an inn, hotel, motel, or other place of lodging, except for an establishment located within a building that contains not more than five rooms for rent or hire and that is actually occupied by the proprietor of such establishment as the residence of- such proprietor,
(B) a restaurant, bar, or other establishment serving food or drinlc;
(C) a motion picture house, theater, concert hall, stadium, or other place of exhibition or entertainment;
(D) an auditorium, convention center, lecture hall, or other place of public gathering;
(E) a bakery, grocery store, clothing store, hardware store, shopping center, or other sales or rental establishment;
(F) a laundromat, dry-cleaner, bank, barber shop, travel service, shoe repair service, funeral parlor, gas station, office of an accountant or lawyer, pharmacy, insurance office, professional office or a health care provider, hospital, or other service establishment;
(G) a terminal, depot, or other station used for specified public transportation;
(H) a museum, library, gallery, or other place of public display or collection;
(I) a park, zoo, amusement park, or other place of recreation;
(J) a nursery, elementary, secondary, undergraduate, or postgraduate private school, or other place of education;
(K) a day care center, senior citizen center, homeless shelter, food bank, adoption agency, or other social service center establishment; and
(L) a gymnasium, health spa, bowling alley, golf course, or other place of exercise or recreation.”

Id.



. It is clear that Congress drafted Title II with more restricted language than many if not all of the state public accommodation statutes. See Welsh II, 787 F.Supp. at 1538.


. The dissent faults the majority for failing to discuss Roberts v. United States Jaycees, 468 U.S. 609, 104 S.Ct. 3244, 82 L.Ed.2d 462 (1984), and Board of Directors of Rotary Int. v. Rotary Club, 481 U.S. 537, 107 S.Ct. 1940, 95 L.Ed.2d 474 (1987). These two cases are of no precedential value because: (1) both cases involved broadly worded state statutes; and (2) in neither case was the Court required to interpret the state statute in question. Thus, citation to Roberts and Rotary Club is of no value when determining the meaning of the more narrowly worded federal statute (Title II).


. It appears that the YWCA in Hornick offered housing to anyone who could pay the rent. See Hornick, 708 F.2d at 322-26.


. The statute provides in part:
"(b) ... Each of the following establishments which serves the public is a place of public accommodation within the meaning of this title ... if its operations affect commerce, or if discrimination or segregation by it is supported by State action:
(1) any inn, hotel, motel, or other establishment which provides lodging to transient guests, other than an establishment located within a building which contains not more than five rooms for rent or hire and which is actually occupied by the proprietor of such establishment as his residence....
42 U.S.C. § 2000a(b)(l).


. The dissent is mistaken on this point. As previously explained, the Boy Scouts exercises discretion in its membership selection. If the organization was open to "as many boys as will join,” it would not have excluded the plaintiffs and this lawsuit would never have been filed. In fact the very flyer the dissent relies upon to support its argument states:
"One goal of the Tiger Cubs, BSA, is for you and your boy to have fun together. Another is to strengthen bonds within the family. Ideals such as personal fitness, reverence for God, love of country, and caring for others are also part of the program.”


. The dissent also points out that the plaintiffs' lack of belief in a Supreme Being does not exclude them from Title II’s prohibition against *1278religious discrimination and that the defendant organization is subject to Title II because its activities affect commerce. See Dissent at 1278. Because of our holding that the defendant organization is not a "place of public accommodation,” it is unnecessary to address First Amendment Freedom of Religion or the Commerce Clause.